DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "The system of claim 1" in line 1. However, claim 1 is a method claim and claim 20 is a system. The examiner will interpret claim 20 as if it depends on claim 11. Appropriate correction or further explanation is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartlove (Pub. No.: 2006/0193498 A1) in view of Patel (Pat. No.: 10,996,051 B1).
1) In regard to claim 11, thermo-boarding pass system (TBPS) for installation on an aircraft (¶0001 and ¶0022), the system comprising processing circuitry (fig. 2: 231) configured to: 
detect a presence of a person entering through the door (fig. 6: 603); 
thermally image the person (fig. 6: 621); 
determine a febrile condition of the person (fig. 6: 629); and 
when the person is in a febrile condition, generate an alert (fig. 6: 631). 
Hartlove does not explicitly disclose the system detects an open condition of a door of the aircraft, and execute detecting when a door is in an open position.
However, Patel discloses it has been known for a processor to detect if a door is open, and if the door is open to activate a sensor linked to the door (col. 6, lines 50-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the door of Hartlove to activate its sensor when the processor detects the door is open, as taught by Patel.

 
2) In regard to claim 12 (dependent on claim 11), Hartlove and Patel further disclose the system of claim 11, wherein the processing circuitry is further configured to store the determination of febrile condition in a database for comparison to subsequent and prior determinations of febrile condition (official notice is taken that both the concept and advantage is known in the art to store the retrieved data and compare against stored data, in order to make an inform determination). 

3) In regard to claim 13 (dependent on claim 11), Hartlove and Patel further disclose the system of claim 11, wherein the processing circuitry is further configured to determine an identity of a person in a febrile condition based on facial recognition of the person (Hartlove ¶0022). 

4) In regard to claim 14 (dependent on claim 13), Hartlove and Patel further disclose the system of claim 13, wherein the processing circuitry is further configured to store the identity of the person in a database and correlate the identity of the person with the febrile condition of the person (official notice is taken that both the concept and advantage is known to correlate collected data with a user, in order to have a historical data regarding a user of the system). 



6) In regard to claim 16 (dependent on claim 11), Hartlove and Patel further disclose the system of claim 11, wherein the processing circuitry is further configured to thermally image a forward looking infrared (FUR) sensor mounted in a ceiling of the aircraft in proximity of the door and directed toward a passenger entering through the door (Hartlove fig. 2: 210 and 201). 

7) In regard to claim 17 (dependent on claim 11), Hartlove and Patel further disclose the system of claim 11, wherein the processing circuitry is further configured to store in a first database a febrile condition of an aircraft employee (official notice is taken that both the concept and advantage is known to store data regarding an employee, in order to have a record of an employee condition). 

8) In regard to claim 18 (dependent on claim 11), Hartlove and Patel further disclose the system of claim 11, wherein the processing circuitry is further configured to record a count of persons entering the aircraft that have a febrile condition or that have 

9) In regard to claim 19 (dependent on claim 11), Hartlove and Patel further disclose the system of claim 11, wherein the processing circuitry is further configured to store thermal imaging data in a database (Hartlove fig. 2: 232 and ¶0031).  

10) In regard to claim 20 (dependent on claim 11), Hartlove and Patel further disclose the system of claim 11, wherein the processing circuitry is further configured to provide storing contact tracing information for a person determined to be in a febrile condition (official notice is taken that both the concept and advantage is known to store tracing data with respect to a person with a febrile condition, in order to create a model of individuals who may also be in a febrile condition).

11) In regard to claim 1, claim 1 is rejected and analyzed with respect to claim 11 and the references applied. 

12) In regard to claim 2 (dependent on claim 1), claim 2 is rejected and analyzed with respect to claim 12 and the references applied. 

13) In regard to claim 3 (dependent on claim 1), claim 3 is rejected and analyzed with respect to claim 13 and the references applied. 

14) In regard to claim 4 (dependent on claim 3), claim 4 is rejected and analyzed with respect to claim 14 and the references applied. 

15) In regard to claim 5 (dependent on claim 1), Hartlove and Patel further disclose the method of Claim 1, further comprising displaying on a video display the febrile condition and identity of the person (Hartlove ¶0003). 

16) In regard to claim 6 (dependent on claim 1), claim 6 is rejected and analyzed with respect to claim 16 and the references applied. 

17) In regard to claim 7 (dependent on claim 1), claim 7 is rejected and analyzed with respect to claim 17 and the references applied. 

18) In regard to claim 8 (dependent on claim 1), claim 8 is rejected and analyzed with respect to claim 18 and the references applied. 

19) In regard to claim 9 (dependent on claim 1), claim 9 is rejected and analyzed with respect to claim 19 and the references applied. 

20) In regard to claim 10 (dependent on claim 1), claim 10 is rejected and analyzed with respect to claim 20 and the references applied. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.